On September 16, 1991, the Defendant was sentenced to fifteen (15) years for Aggravated Assault. Credit is given for ninety (90) days time served. The Defendant shall be designated a dangerous offender for the purposes of parole.
On March 11, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Bevra J. Jacobson, Legal Intern from the Montana Defender Project. The state was represented by Karen Townsend, Deputy County Attorney from Missoula, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
*3DATED this 11th day of March, 1993.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Thomas McKittrick, Chairman, Hon. John Warner, and Hon. James Purcell, Judges
The Sentence Review Board wishes to thank Bevra Jacobson, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court. The Court also wishes to thank Karen Townsend for appearing on behalf of the State of Montana.